DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, & 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. [US 2016/0334359 A1].
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
With regards to claim 1, Kim ‘4359 discloses a metal oxide nanofiber (porous metal oxide nanotube composite material, ABSTRACT) comprising functionalized catalysts (it is ideal that the sensing material is functionalized such that the catalyst is exposed to the surface thereof and thus the catalytic reaction with the gas is maximized, ¶0003), wherein metal is bound to an inside and a surface in nano size and functions as a catalyst through high- temperature thermal treatment of a complex nanofiber (a nanoparticle catalyst embedded in an apoferritin is uniformly loaded in the inside and on the outer wall and inner wall of a one-dimensional metal oxide nanotube through a high-temperature heat treatment, ABSTRACT) comprising chitosan-metal complexes (synthesizing a metal oxide precursor/polymer composite nanofiber, ¶0078), a metal oxide precursor, and polymers (Fig. 2, ¶0078).
With regards to claim 2, Kim ‘4359 discloses wherein metal particles of the chitosans-metal complex (synthesizing a metal oxide) are configured with one or two or more metals included in a range of 1 to 100 nm in diameter through bonding with a chitosan (Pt nanoparticle tin oxide Au nanoparticle, Fig. 25, ¶0152).
With regards to claim 3, Kim ‘4359 discloses wherein metal particles of the chitosans-metal complex (synthesizing a metal oxide) are uniformly bound to a 
With regards to claim 4, Kim ‘4359 discloses wherein the chitosan is thermally decomposed through high-temperature thermal treatment of the complex nanofiber and forms pores having a size range of 1 to 50 nm in the nanofiber (a spherical polymer colloid which plays a role of the sacrificial template and forms macropores is dispersed in an electrospinning solution, macropores (50 nm to 300 nm) are formed on the nanotube surface via thermal decomposition of the spherical polymer template (>200 nm) by a high-temperature heat treatment after electrospinning, and sequentially, mesopores (0.1 nm to 50 nm) are formed on the nanotube surface through the macropores covering effect and thermal decomposition of the protein template (12 nm) by diffusion of the metal oxide, ¶0008).
With regards to claim 5, Kim ‘4359 discloses wherein in the high-temperature thermal treatment process of the complex nanofiber, a thermal decomposition temperature of the chitosan is higher than the crystallization temperature of the metal oxide precursor, the chitosans uniformly distributed in the complex nanofiber suppress a growth of metal oxide particles, and components remaining as residues after the chitosan is decomposed continue to suppress a growth of metal oxide particles (a spherical polymer colloid which plays a role of the sacrificial template and forms macropores is dispersed in an electrospinning solution, macropores (a technique for 
With regards to claim 7, Kim ‘4359 discloses wherein in the high-temperature thermal treatment process of the complex nanofiber, inorganic components included in the chitosan form heterojunctions with metal oxide (It is possible to use one heterogeneous nanoparticle catalyst selected form the group consisting of a metal-metal, a metal-metal oxide, or a metal oxide-metal oxide as the alloy nanoparticle catalyst, ¶0073).
With regards to claim 8, Kim ‘4359 discloses wherein wt% of the metal included in the chitosans-metal complex is included in a range of 0.001 to 50 wt% with respect to the metal oxide (an electrospinning solution by adding the apoferritin protein having the nanoparticle catalyst that is synthesized in the step (a) formed in the hollow structure thereof. In the case of preparing the electrospinning solution, the concentration of the apoferritin protein having the nanoparticle catalyst formed in the hollow structure thereof can be variously controlled in a range of from 0.001 wt % to 50 wt %. The content of the 
With regards to claim 9, Kim ‘4359 discloses wherein the chitosans-metal complex is formed by combining the chitosan with metal ions by adding one or two or more metal salts selected from acetate, nitrate, chloride, acetylacetonate, methoxide, ethoxide, butoxide, isopropoxide (¶0013), and sulfide to a solution in which the chitosan has been dissolved and reducing the metal ions to one or two or more metal particles through reduction treatment (¶0079).
With regards to claim 10, Kim ‘4359 discloses wherein the metal oxide nanofiber is configured with one or two or more complex metal oxide materials selected from ZnO, SnO2, WOs, Fe.O3, Fe304, NiO, TiO2, CuO, In2O03, Zn2SnO4, Coz04, PdO, LaCoO3, NiCo204, Ca2Mn3QOx, Z1On, AlsO3z, B2O3, V20s, Cr3O4, CeO2, PreOu1, Nd203, Sm2O3, Eu20s3, Gd203, Tb4O7, Dy20s, Ho0203, Er2.O3, Yb2O3, LuxO3, AgoV4O11, Ag2O, Lio3Laos7TiO3, LiV308, RuO2, IrO2, MnOo, InTaO4, ITO, IZO, InTaOs, MgO, Ga2O3, CaCusTiO12, AgsPO4, BaTiO3, NiT103, SrTiOs, Sr2Nb207, Sr2Ta207, and Bao.sSro.sCoo.sFeo 203-7 (the metal that can be synthesized inside the hollow structure of the apoferritin is not particularly limited as long as it is in an ionic form. Specific examples thereof may include copper(II) nitrate, copper(II) chloride, cobalt(II) nitrate, cobalt(II) acetate, lanthanum(III) nitrate, lanthanum(III) acetate, platinum(IV) chloride, platinum(II) acetate, gold(I, III) chloride, gold(III) acetate, silver chloride, silver acetate, iron(III) chloride, iron(III) acetate, nickel(II) chloride, nickel(II) acetate, ruthenium(III) chloride, ruthenium acetate, iridium(III) chloride, iridium acetate, tantalum(V) chloride, and palladium(II) chloride, and it is possible to synthesize a 
With regards to the method claims 12-20, the method steps are thereby met by the operations as set forth by Kim ‘4359 as disclosed above in claims 1-5, & 7-10.  
Allowable Subject Matter
Claims 6 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the prior art does not disclose or suggest the claimed “a process of extracting the chitosan from a shell of a crustacean and synthesizing the chitosan” in combination with the remaining claimed elements as set forth in claim 6 and from which it depends therefrom.
With regards to claim 11, the prior art does not disclose or suggest the claimed a sensor electrode on which metal oxide nanofibers comprising functionalized catalysts according to any one of claims have been coated and capable of measuring a change in resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852